United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 11-1711
                        ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                 Terrell Williams

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                            Submitted: August 6, 2012
                              Filed: August 6, 2012
                                  [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

       On September 30, 2010, Terrell Williams pleaded guilty to conspiracy to
distribute fifty grams or more of cocaine base (crack), in violation of 21
U.S.C. §§ 841(a)(1) and 846 and punishable under 21 U.S.C. § 841(b)(1). The
offense conduct all had occurred by June 3, 2010. The Fair Sentencing Act (FSA),
which amended the threshold quantities of crack cocaine for triggering mandatory
minimum sentences under § 841, became effective on August 3, 2010. Williams’s
sentencing occurred on March 17, 2011. The district court ruled that the FSA did not
apply to conduct predating the Act’s effective date and sentenced Williams to the pre-
FSA mandatory minimum sentence of ten years’ imprisonment. Williams appealed
and we affirmed the sentence, concluding that circuit precedent foreclosed his
retroactivity argument. See United States v. Sidney, 648 F.3d 904, 910 (8th Cir.
2011).

      Williams subsequently filed a petition for rehearing by panel and for rehearing
en banc, which we stayed pending resolution by the Supreme Court on whether the
FSA applies retroactively to defendants whose conduct occurred before its enactment,
but who were sentenced after its enactment. The Supreme Court answered the
question on June 21, 2012, holding that “the [FSA’s] more lenient penalty provisions
apply to offenders who committed a crack cocaine crime before August 3, 2010, but
were not sentenced until after August 3.” Dorsey v. United States, 132 S. Ct. 2321,
2326 (2012).

       In light of Dorsey, we now grant Williams’s petition for rehearing by panel and
vacate our previous opinion and judgment in this case, United States v. Williams, 455
F. App’x 704 (8th Cir. 2012). We also vacate Williams’s sentence and remand the
case to the district court for resentencing consistent with the Supreme Court’s ruling
in Dorsey.
                         ______________________________




                                         -2-